                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KEVIN ELWOOD BULLOCK,                              )
                                                   )
                         Petitioner,               )
                                                   )
                    v.                             )      1:18CV966
                                                   )      1:01CR294-1
UNITED STATES OF AMERICA,                          )
                                                   )
                      Respondent.                  )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 8, 2019, was served on the parties in this

action. (ECF Nos. 79, 80.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice for failure to obtain certification for the § 2255 application by obtaining

authorization in the Court of Appeals as required by 28 U.S.C. §§ 2255 and 2244 and Fourth

Circuit Local Rule 22(d).

       This, the 16th day of August 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
